
	

113 HR 10 : Success and Opportunity through Quality Charter Schools Act
U.S. House of Representatives
2014-05-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		113th CONGRESS
		2d Session
		H. R. 10
		IN THE SENATE OF THE UNITED STATES
		May 12, 2014Received; read twice and referred to the Committee on Health, Education, Labor, and PensionsAN ACT
		To amend the charter school program under the Elementary and Secondary Education Act of 1965.
	
	
		1.Short titleThis Act may be cited as the Success and Opportunity through Quality Charter Schools Act.
		2.ReferencesExcept as otherwise specifically provided, whenever in this Act a section or other provision is
			 amended or repealed, such amendment or repeal shall be considered to be
			 made to that section or other provision of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 6301 et seq.).
		3.Subpart heading; Purpose
			(a)Subpart headingThe heading for subpart 1 of part B of title V (20 U.S.C. 7221 et seq.) is amended to read as follows: Charter school program.
			(b)PurposeSection 5201 (20 U.S.C. 7221) is amended to read as follows:
				
					5201.PurposeIt is the purpose of this subpart to—
						(1)improve the United States education system and education opportunities for all Americans by
			 supporting innovation in public education in public school settings that
			 prepare students to compete and contribute to the global economy;
						(2)provide financial assistance for the planning, program design, and initial implementation of
			 charter schools;
						(3)expand the number of high-quality charter schools available to students across the Nation;
						(4)evaluate the impact of such schools on student achievement, families, and communities, and share
			 best practices between charter schools and other public schools;
						(5)encourage States to provide support to charter schools for facilities financing in an amount more
			 nearly commensurate to the amount the States have typically provided for
			 traditional public schools;
						(6)improve student services to increase opportunities for students with disabilities, English
			 learners, and other traditionally underserved students to attend charter
			 schools and meet challenging State academic achievement standards;
						(7)support efforts to strengthen the charter school authorizing process to improve performance
			 management, including transparency, oversight, monitoring, and evaluation
			 of such schools; and
						(8)support quality accountability and transparency in the operational performance of all authorized
			 public chartering agencies, which include State educational agencies,
			 local educational agencies, and other authorizing entities..
			4.Program authorizedSection 5202 (20 U.S.C. 7221a) is amended to read as follows:
			
				5202.Program authorized
					(a)In generalThis subpart authorizes the Secretary to carry out a charter school program that supports charter
			 schools that serve elementary school and secondary school students by—
						(1)supporting the startup of charter schools, and the replication and expansion of high-quality
			 charter schools;
						(2)assisting charter schools in accessing credit to acquire and renovate facilities for school use;
			 and
						(3)carrying out national activities to support—
							(A)charter school development;
							(B)the dissemination of best practices of charter schools for all schools;
							(C)the evaluation of the impact of the program on schools participating in the program; and
							(D)stronger charter school authorizing.
							(b)Funding AllotmentFrom the amount made available under section 5211 for a fiscal year, the Secretary shall—
						(1)reserve 12.5 percent to support charter school facilities assistance under section 5204;
						(2)reserve not more than 10 percent to carry out national activities under section 5205; and
						(3)use the remaining amount after the Secretary reserves funds under paragraphs (1) and (2) to carry
			 out section 5203.
						(c)Prior grants and subgrantsThe recipient of a grant or subgrant under this subpart or subpart 2, as such subpart was in effect
			 on the day before the date of enactment of the Success and Opportunity through Quality Charter Schools Act, shall continue to receive funds in accordance with the terms and conditions of such grant or
			 subgrant.
					(d)GAO reportNot later than 3 years after the date of enactment of the Success and Opportunity through Quality
			 Charter Schools Act, the Comptroller General of the United States shall
			 submit a report to the Secretary and Congress that—
						(1)examines whether the funds authorized to be reserved by State entities for administrative costs
			 under section 5203(b)(1)(C) is appropriate; and
						(2)if determined not to be appropriate, makes recommendations on the appropriate reservation of
			 funding for such administrative costs..
		5.Grants to support high-quality charter schoolsSection 5203 (20 U.S.C. 7221b) is amended to read as follows:
			
				5203.Grants to support high-quality charter schools
					(a)In generalFrom the amount reserved under section 5202(b)(3), the Secretary shall award grants to State
			 entities having applications approved pursuant to subsection (f) to enable
			 such entities to—
						(1)award subgrants to eligible applicants for opening and preparing to operate—
							(A)new charter schools;
							(B)replicated, high-quality charter school models; or
							(C)expanded, high-quality charter schools; and
							(2)provide technical assistance to eligible applicants and authorized public chartering agencies in
			 carrying out the activities described in paragraph (1) and work with
			 authorized public chartering agencies in the State to improve authorizing
			 quality.
						(b)State uses of funds
						(1)In generalA State entity receiving a grant under this section shall—
							(A)use not less than 90 percent of the grant funds to award subgrants to eligible applicants, in
			 accordance with the quality charter school program described in the State
			 entity’s application approved pursuant to subsection (f), for the purposes
			 described in subparagraphs (A) through (C) of subsection (a)(1);
							(B)reserve not less than 7 percent of such funds to carry out the activities described in subsection
			 (a)(2); and
							(C)reserve not more than 3 percent of such funds for administrative costs which may include technical
			 assistance.
							(2)Contracts and grantsA State entity may use a grant received under this section to carry out the activities described in
			 subparagraphs (A) and (B) of paragraph (1) directly or through grants,
			 contracts, or cooperative agreements.
						(3)Rule of constructionNothing in this Act shall prohibit the Secretary from awarding grants to States that use a weighted
			 lottery to give slightly better chances for admission to all, or a subset
			 of, educationally disadvantaged students if—
							(A)the use of weighted lotteries in favor of such students is not prohibited by State law, and such
			 State law is consistent with laws described in section 5210(1)(G); and
							(B)such weighted lotteries are not used for the purpose of creating schools exclusively to serve a
			 particular subset of students.
							(c)Program periods; peer review; grant number and amount; diversity of projects; waivers
						(1)Program periods
							(A)GrantsA grant awarded by the Secretary to a State entity under this section shall be for a period of not
			 more than 5 years.
							(B)SubgrantsA subgrant awarded by a State entity under this section shall be for a period of not more than 5
			 years, of which an eligible applicant may use not more than 18 months for
			 planning and program design.
							(2)Peer ReviewThe Secretary, and each State entity receiving a grant under this section, shall use a peer review
			 process to review applications for assistance under this section.
						(3)Grant awardsThe Secretary shall—
							(A)for each fiscal year for which funds are appropriated under section 5211—
								(i)award not less than 3 grants under this section;
								(ii)wholly fund each grant awarded under this section, without making continuation awards; and
								(iii)fully obligate the funds appropriated for the purpose of awarding grants under this section in the
			 fiscal year for which such grants are awarded; and
								(B)prior to the start of the final year of the grant period of each grant awarded under this section
			 to a State entity, review whether the State entity is using the grant
			 funds for the agreed upon uses of funds and whether the full amount of the
			 grant will be needed for the remainder of the grant period and may, as
			 determined necessary based on that review, terminate or reduce the amount
			 of the grant and reallocate the remaining grant funds to other State
			 entities during the succeeding grant competition under this section.
							(4)Diversity of ProjectsEach State entity receiving a grant under this section shall award subgrants under this section in
			 a manner that, to the extent possible, ensures that such subgrants—
							(A)are distributed throughout different areas, including urban, suburban, and rural areas; and
							(B)will assist charter schools representing a variety of educational approaches.
							(5)WaiversThe Secretary may waive any statutory or regulatory requirement over which the Secretary exercises
			 administrative authority except any such requirement relating to the
			 elements of a charter school described in section 5210(1), if—
							(A)the waiver is requested in an approved application under this section; and
							(B)the Secretary determines that granting such a waiver will promote the purpose of this subpart.
							(d)Limitations
						(1)GrantsThe Secretary shall not award a grant to a State entity under this section in a case in which such
			 award would result in more than 1 grant awarded under this section being
			 carried out in a State at the same time.
						(2)SubgrantsAn eligible applicant may not receive more than 1 subgrant under this section per individual
			 charter school for a 5-year period, unless the eligible applicant
			 demonstrates to the State entity not less than 3 years of improved
			 educational results in the areas described in subparagraphs (A) and (D) of
			 section 5210(8) for students enrolled in such charter school.
						(e)ApplicationsA State entity desiring to receive a grant under this section shall submit an application to the
			 Secretary at such time and in such manner as the Secretary may require.
			 The application shall include the following:
						(1)Description of ProgramA description of the State entity’s objectives under this section and how the objectives of the
			 program will be carried out, including a description—
							(A)of how the State entity—
								(i)will support the opening of new charter schools, replicated, high-quality charter school models, or
			 expanded, high-quality charter schools, and a description of the proposed
			 number of each type of charter school or model, if applicable, to be
			 opened under the State entity’s program;
								(ii)will inform eligible charter schools, developers, and authorized public chartering agencies of the
			 availability of funds under the program;
								(iii)will work with eligible applicants to ensure that the eligible applicants access all Federal funds
			 that they are eligible to receive, and help the charter schools supported
			 by the applicants and the students attending the charter schools—
									(I)participate in the Federal programs in which the schools and students are eligible to participate;
									(II)receive the commensurate share of Federal funds the schools and students are eligible to receive
			 under such programs; and
									(III)meet the needs of students served under such programs, including student with disabilities and
			 English learners;
									(iv)will have clear plans and procedures to assist students enrolled in a charter school that closes or
			 loses its charter to attend other high-quality schools;
								(v)in the case in which the State entity is not a State educational agency—
									(I)will work with the State educational agency and the charter schools in the State to maximize
			 charter school participation in Federal and State programs for charter
			 schools; and
									(II)will work with the State educational agency to adequately operate the State entity’s program under
			 this section, where applicable;
									(vi)will ensure each eligible applicant that receives a subgrant under the State entity’s program to
			 open and prepare to operate a new charter school, a replicated,
			 high-quality charter school model, or an expanded, high-quality charter
			 school—
									(I)will ensure such school or model meets the requirements under section 5210(1); and
									(II)is prepared to continue to operate such school or model, in a manner consistent with the eligible
			 applicant’s application, after the subgrant funds have expired;
									(vii)will support charter schools in local educational agencies with large numbers of schools identified
			 by the State for improvement, including supporting the use of charter
			 schools to improve, or in turning around, struggling schools;
								(viii)will work with charter schools to promote inclusion of all students, including eliminating any
			 barriers to enrollment for foster youth or unaccompanied homeless youth,
			 and support all students once they are enrolled to promote retention
			 including through the use of fair disciplinary practice;
								(ix)will work with charter schools on recruitment practices, including efforts to engage groups that
			 may otherwise have limited opportunities to participate in charter
			 schools, and to ensure such schools do not have in effect policies or
			 procedures that may create barriers to enrollment of students, including
			 educationally disadvantaged students, and are in compliance with all
			 Federal and State laws on enrollment practices;
								(x)will share best and promising practices between charter schools and other public schools,
			 including, where appropriate, instruction and professional development in
			 core academic subjects, and science, technology, engineering, and math
			 education, including computer science;
								(xi)will ensure the charter schools receiving funds under the State entity’s program meet the
			 educational needs of their students, including students with disabilities
			 and English learners;
								(xii)will support efforts to increase quality initiatives, including meeting the quality authorizing
			 elements described in paragraph (2)(E);
								(xiii)in the case of a State entity not described in clause (xiv), will provide oversight of authorizing
			 activity, including how the State will approve, actively monitor, and
			 re-approve or revoke the authority of an authorized public chartering
			 agency based on the performance of the charter schools authorized by such
			 agency in the areas of student achievement, student safety, financial
			 management, and compliance with all applicable statutes and regulations;
								(xiv)in the case of a State entity defined in subsection (i)(4), will work with the State to provide
			 assistance to and oversight of authorized public chartering agencies for
			 authorizing activity described in clause (xiii); and
								(xv)will work with eligible applicants receiving a subgrant under the State entity’s program to support
			 the opening of charter schools or charter school models described in
			 clause (i) that are secondary schools;
								(B)of the extent to which the State entity—
								(i)is able to meet and carry out the priorities listed in subsection (f)(2); and
								(ii)is working to develop or strengthen a cohesive statewide system to support the opening of new
			 charter schools, replicated, high-quality charter school models, or
			 expanded, high-quality charter schools;
								(C)of how the State entity will carry out the subgrant competition, including—
								(i)a description of the application each eligible applicant desiring to receive a subgrant will
			 submit, including—
									(I)a description of the roles and responsibilities of eligible applicants, partner organizations, and
			 management organizations, including the administrative and contractual
			 roles and responsibilities;
									(II)a description of the quality controls agreed to between the eligible applicant and the authorized
			 public chartering agency involved, such as a contract or performance
			 agreement, how a school’s performance in the State’s academic
			 accountability system will be a primary factor for renewal or revocation
			 of the school’s charter, and how the State entity and the authorized
			 public chartering agency involved will reserve the right to revoke or not
			 renew a school’s charter based on financial, structural, or operational
			 factors involving the management of the school;
									(III)a description of how the eligible applicant will solicit and consider input from parents and other
			 members of the community on the implementation and operation of each
			 charter school receiving funds under the State entity’s program; and
									(IV)a description of the planned activities and expenditures for the subgrant funds for purposes of
			 opening and preparing to operate a new charter school, a replicated,
			 high-quality charter school model, or an expanded, high-quality charter
			 school, and how the school or model will maintain financial sustainability
			 after the end of the subgrant period; and
									(ii)a description of how the State entity will review applications;
								(D)in the case of an entity that partners with an outside organization to carry out the State entity’s
			 quality charter school program, in whole or in part, of the roles and
			 responsibilities of this partner;
							(E)of how the State entity will help the charter schools receiving funds under the State entity’s
			 program consider the transportation needs of the schools’ students; and
							(F)of how the State entity will support diverse charter school models, including models that serve
			 rural communities.
							(2)AssurancesAssurances, including a description of how the assurances will be met, that—
							(A)each charter school receiving funds under the State entity’s program will have a high degree of
			 autonomy over budget and operations;
							(B)the State entity will support charter schools in meeting the educational needs of their students as
			 described in paragraph (1)(A)(xi);
							(C)the State entity will ensure that the authorized public chartering agency of any charter school
			 that receives funds under the State entity’s program—
								(i)adequately monitors each charter school in recruiting, enrolling, and meeting the needs of all
			 students, including students with disabilities and English learners; and
								(ii)ensures that each charter school solicits and considers input from parents and other members of the
			 community on the implementation and operation of the school;
								(D)the State entity will provide adequate technical assistance to eligible applicants to—
								(i)meet the objectives described in clauses (viii) and (ix) of paragraph (1)(A) and paragraph (2)(B);
			 and
								(ii)recruit, enroll, and retain traditionally underserved students, including students with
			 disabilities and English learners, at rates similar to traditional public
			 schools;
								(E)the State entity will promote quality authorizing, such as through providing technical assistance
			 and supporting all authorized public chartering agencies in the State to
			 improve the oversight of their charter schools, including by—
								(i)assessing annual performance data of the schools, including, as appropriate, graduation rates,
			 student academic growth, and rates of student attrition;
								(ii)reviewing the schools’ independent, annual audits of financial statements conducted in accordance
			 with generally accepted accounting principles, and ensuring any such
			 audits are publically reported; and
								(iii)holding charter schools accountable to the academic, financial, and operational quality controls
			 agreed to between the charter school and the authorized public chartering
			 agency involved, such as through renewal, non-renewal, or revocation of
			 the school’s charter;
								(F)the State entity will work to ensure that charter schools are included with the traditional public
			 schools in decision-making about the public school system in the State;
			 and
							(G)The State entity will ensure that each charter school in the State makes publicly available,
			 consistent with the dissemination requirements of the annual State report
			 card, information to help parents make informed decisions about the
			 education options available to their children, including information for
			 each school on—
								(i)the educational program;
								(ii)student support services;
								(iii)annual performance and enrollment data, disaggregated by the groups of students described in
			 section 1111(b)(2)(C)(v)(II); and
								(iv)any other information the State requires all other public schools to report for purposes of section
			 1111(h)(1)(D).
								(3)Requests for waiversA request and justification for waivers of any Federal statutory or regulatory provisions that the
			 State entity believes are necessary for the successful operation of the
			 charter schools that will receive funds under the State entity’s program
			 under this section, and a description of any State or local rules,
			 generally applicable to public schools, that will be waived, or otherwise
			 not apply to such schools or, in the case of a State entity defined in
			 subsection (i)(4), a description of how the State entity will work with
			 the State to request necessary waivers where applicable.
						(f)Selection criteria; priority
						(1)Selection criteriaThe Secretary shall award grants to State entities under this section on the basis of the quality
			 of the applications submitted under subsection (e), after taking into
			 consideration—
							(A)the degree of flexibility afforded by the State’s public charter school law and how the State
			 entity will work to maximize the flexibility provided to charter schools
			 under the law;
							(B)the ambitiousness of the State entity’s objectives for the quality charter school program carried
			 out under this section;
							(C)the quality of the strategy for assessing achievement of those objectives;
							(D)the likelihood that the eligible applicants receiving subgrants under the program will meet those
			 objectives and improve educational results for students;
							(E)the State entity’s plan to—
								(i)adequately monitor the eligible applicants receiving subgrants under the State entity’s program;
								(ii)work with the authorized public chartering agencies involved to avoid duplication of work for the
			 charter schools and authorized public chartering agencies; and
								(iii)provide adequate technical assistance and support for—
									(I)the charter schools receiving funds under the State entity’s program; and
									(II)quality authorizing efforts in the State; and
									(F)the State entity’s plan to solicit and consider input from parents and other members of the
			 community on the implementation and operation of the charter schools in
			 the State.
							(2)PriorityIn awarding grants under this section, the Secretary shall give priority to State entities to the
			 extent that they meet the following criteria:
							(A)In the case of a State entity located in a State that allows an entity other than a local
			 educational agency to be an authorized public chartering agency, the State
			 has a quality authorized public chartering agency that is an entity other
			 than a local educational agency.
							(B)The State entity is located in a State that does not impose any limitation on the number or
			 percentage of charter schools that may exist or the number or percentage
			 of students that may attend charter schools in the State.
							(C)The State entity is located in a State that ensures equitable financing, as compared to traditional
			 public schools, for charter schools and students in a prompt manner.
							(D)The State entity is located in a State that uses charter schools and best practices from charter
			 schools to help improve struggling schools and local educational agencies.
							(E)The State entity partners with an organization that has a demonstrated record of success in
			 developing management organizations to support the development of charter
			 schools in the State.
							(F)The State entity supports charter schools that support at-risk students through activities such as
			 dropout prevention, dropout recovery, or comprehensive career counseling
			 practices.
							(G)The State entity authorizes all charter schools in the State to serve as school food authorities.
							(H)The State entity has taken steps to ensure that all authorizing public chartering agencies
			 implement best practices for charter school authorizing.
							(g)Local uses of fundsAn eligible applicant receiving a subgrant under this section shall use such funds to carry out
			 activities related to opening and preparing to operate a new charter
			 school, a replicated, high-quality charter school model, or an expanded,
			 high-quality charter school, such as—
						(1)preparing teachers and school leaders, including through professional development;
						(2)acquiring equipment, educational materials, and supplies; and
						(3)necessary renovations and minor facilities repairs (excluding construction).
						(h)Reporting requirementsEach State entity receiving a grant under this section shall submit to the Secretary, at the end of
			 the third year of the 5-year grant period and at the end of such grant
			 period, a report on—
						(1)the number of students served by each subgrant awarded under this section and, if applicable, how
			 many new students were served during each year of the subgrant period;
						(2)the progress the State entity made toward meeting the priorities described in subsection (f)(2), as
			 applicable;
						(3)how the State entity met the objectives of the quality charter school program described in the
			 State entity’s application under subsection (e), including how the State
			 entity met the objective of sharing best and promising practices described
			 in subsection (e)(1)(A)(x) in areas such as instruction, professional
			 development, curricula development, and operations between charter schools
			 and other public schools, and the extent to which, if known, such
			 practices were adopted and implemented by such other public schools;
						(4)how the State entity complied with, and ensured that eligible applicants complied with, the
			 assurances described in the State entity’s application;
						(5)how the State entity worked with authorized public chartering agencies, including how the agencies
			 worked with the management company or leadership of the schools that
			 received subgrants under this section;
						(6)the number of subgrants awarded under this section to carry out each of the following:
							(A)The opening of new charter schools.
							(B)The opening of replicated, high-quality charter school models.
							(C)The opening of expanded, high-quality charter schools; and
							(7)how the State entity has worked with charter schools receiving funds under the State entity’s
			 program to foster community involvement in the planning for and opening of
			 such schools.
						(i)State entity definedFor purposes of this section, the term State entity means—
						(1)a State educational agency;
						(2)a State charter school board;
						(3)a Governor of a State; or
						(4)a charter school support organization..
		6.Facilities Financing AssistanceSection 5204 (20 U.S.C. 7221c) is amended to read as follows:
			
				5204.Facilities Financing Assistance
					(a)Grants to eligible entities
						(1)In generalFrom the amount reserved under section 5202(b)(1), the Secretary shall not use less than 50 percent
			 to award grants to eligible entities that have the highest-quality
			 applications approved under subsection (d), after considering the
			 diversity of such applications, to demonstrate innovative methods of
			 assisting charter schools to address the cost of acquiring, constructing,
			 and renovating facilities by enhancing the availability of loans or bond
			 financing.
						(2)Eligible entity definedFor purposes of this section, the term eligible entity means—
							(A)a public entity, such as a State or local governmental entity;
							(B)a private nonprofit entity; or
							(C)a consortium of entities described in subparagraphs (A) and (B).
							(b)Grantee SelectionThe Secretary shall evaluate each application submitted under subsection (d), and shall determine
			 whether the application is sufficient to merit approval.
					(c)Grant CharacteristicsGrants under subsection (a) shall be of a sufficient size, scope, and quality so as to ensure an
			 effective demonstration of an innovative means of enhancing credit for the
			 financing of charter school acquisition, construction, or renovation.
					(d)Applications
						(1)In generalTo receive a grant under subsection (a), an eligible entity shall submit to the Secretary an
			 application in such form as the Secretary may reasonably require.
						(2)ContentsAn application submitted under paragraph (1) shall contain—
							(A)a statement identifying the activities proposed to be undertaken with funds received under
			 subsection (a), including how the eligible entity will determine which
			 charter schools will receive assistance, and how much and what types of
			 assistance charter schools will receive;
							(B)a description of the involvement of charter schools in the application’s development and the design
			 of the proposed activities;
							(C)a description of the eligible entity’s expertise in capital market financing;
							(D)a description of how the proposed activities will leverage the maximum amount of private-sector
			 financing capital relative to the amount of public funding used and
			 otherwise enhance credit available to charter schools, including how the
			 eligible entity will offer a combination of rates and terms more favorable
			 than the rates and terms that a charter school could receive without
			 assistance from the eligible entity under this section;
							(E)a description of how the eligible entity possesses sufficient expertise in education to evaluate
			 the likelihood of success of a charter school program for which facilities
			 financing is sought; and
							(F)in the case of an application submitted by a State governmental entity, a description of the
			 actions that the entity has taken, or will take, to ensure that charter
			 schools within the State receive the funding the charter schools need to
			 have adequate facilities.
							(e)Charter school objectivesAn eligible entity receiving a grant under this section shall use the funds deposited in the
			 reserve account established under subsection (f) to assist one or more
			 charter schools to access private sector capital to accomplish one or more
			 of the following objectives:
						(1)The acquisition (by purchase, lease, donation, or otherwise) of an interest (including an interest
			 held by a third party for the benefit of a charter school) in improved or
			 unimproved real property that is necessary to commence or continue the
			 operation of a charter school.
						(2)The construction of new facilities, or the renovation, repair, or alteration of existing
			 facilities, necessary to commence or continue the operation of a charter
			 school.
						(3)The predevelopment costs required to assess sites for purposes of paragraph (1) or (2) and which
			 are necessary to commence or continue the operation of a charter school.
						(f)Reserve account
						(1)Use of fundsTo assist charter schools to accomplish the objectives described in subsection (e), an eligible
			 entity receiving a grant under subsection (a) shall, in accordance with
			 State and local law, directly or indirectly, alone or in collaboration
			 with others, deposit the funds received under subsection (a) (other than
			 funds used for administrative costs in accordance with subsection (g)) in
			 a reserve account established and maintained by the eligible entity for
			 this purpose. Amounts deposited in such account shall be used by the
			 eligible entity for one or more of the following purposes:
							(A)Guaranteeing, insuring, and reinsuring bonds, notes, evidences of debt, loans, and interests
			 therein, the proceeds of which are used for an objective described in
			 subsection (e).
							(B)Guaranteeing and insuring leases of personal and real property for an objective described in
			 subsection (e).
							(C)Facilitating financing by identifying potential lending sources, encouraging private lending, and
			 other similar activities that directly promote lending to, or for the
			 benefit of, charter schools.
							(D)Facilitating the issuance of bonds by charter schools, or by other public entities for the benefit
			 of charter schools, by providing technical, administrative, and other
			 appropriate assistance (including the recruitment of bond counsel,
			 underwriters, and potential investors and the consolidation of multiple
			 charter school projects within a single bond issue).
							(2)InvestmentFunds received under this section and deposited in the reserve account established under paragraph
			 (1) shall be invested in obligations issued or guaranteed by the United
			 States or a State, or in other similarly low-risk securities.
						(3)Reinvestment of EarningsAny earnings on funds received under subsection (a) shall be deposited in the reserve account
			 established under paragraph (1) and used in accordance with such
			 paragraph.
						(g)Limitation on administrative costsAn eligible entity may use not more than 2.5 percent of the funds received under subsection (a) for
			 the administrative costs of carrying out its responsibilities under this
			 section (excluding subsection (k)).
					(h)Audits and reports
						(1)Financial Record Maintenance and AuditThe financial records of each eligible entity receiving a grant under subsection (a) shall be
			 maintained in accordance with generally accepted accounting principles and
			 shall be subject to an annual audit by an independent public accountant.
						(2)Reports
							(A)Grantee annual reportsEach eligible entity receiving a grant under subsection (a) annually shall submit to the Secretary
			 a report of its operations and activities under this section.
							(B)ContentsEach annual report submitted under subparagraph (A) shall include—
								(i)a copy of the most recent financial statements, and any accompanying opinion on such statements,
			 prepared by the independent public accountant reviewing the financial
			 records of the eligible entity;
								(ii)a copy of any report made on an audit of the financial records of the eligible entity that was
			 conducted under paragraph (1) during the reporting period;
								(iii)an evaluation by the eligible entity of the effectiveness of its use of the Federal funds provided
			 under subsection (a) in leveraging private funds;
								(iv)a listing and description of the charter schools served during the reporting period, including the
			 amount of funds used by each school, the type of project facilitated by
			 the grant, and the type of assistance provided to the charter schools;
								(v)a description of the activities carried out by the eligible entity to assist charter schools in
			 meeting the objectives set forth in subsection (e); and
								(vi)a description of the characteristics of lenders and other financial institutions participating in
			 the activities undertaken by the eligible entity under this section
			 (excluding subsection (k)) during the reporting period.
								(C)Secretarial reportThe Secretary shall review the reports submitted under subparagraph (A) and shall provide a
			 comprehensive annual report to Congress on the activities conducted under
			 this section (excluding subsection (k)).
							(i)No full faith and credit for grantee obligationNo financial obligation of an eligible entity entered into pursuant to this section (such as an
			 obligation under a guarantee, bond, note, evidence of debt, or loan) shall
			 be an obligation of, or guaranteed in any respect by, the United States.
			 The full faith and credit of the United States is not pledged to the
			 payment of funds which may be required to be paid under any obligation
			 made by an eligible entity pursuant to any provision of this section.
					(j)Recovery of funds
						(1)In GeneralThe Secretary, in accordance with chapter 37 of title 31, United States Code, shall collect—
							(A)all of the funds in a reserve account established by an eligible entity under subsection (f)(1) if
			 the Secretary determines, not earlier than 2 years after the date on which
			 the eligible entity first received funds under this section (excluding
			 subsection (k)), that the eligible entity has failed to make substantial
			 progress in carrying out the purposes described in subsection (f)(1); or
							(B)all or a portion of the funds in a reserve account established by an eligible entity under
			 subsection (f)(1) if the Secretary determines that the eligible entity has
			 permanently ceased to use all or a portion of the funds in such account to
			 accomplish any purpose described in subsection (f)(1).
							(2)Exercise of AuthorityThe Secretary shall not exercise the authority provided in paragraph (1) to collect from any
			 eligible entity any funds that are being properly used to achieve one or
			 more of the purposes described in subsection (f)(1).
						(3) ProceduresThe provisions of sections 451, 452, and 458 of the General Education Provisions Act 20 U.S.C. 124, 1234a, 1234g shall apply to the recovery of funds under paragraph (1).
						(4)ConstructionThis subsection shall not be construed to impair or affect the authority of the Secretary to
			 recover funds under part D of the General Education Provisions Act (20 U.S.C. 1234 et seq.).
						(k)Per-pupil facilities aid program
						(1)Definition of per-pupil facilities aid programIn this subsection, the term per-pupil facilities aid program means a program in which a State makes payments, on a per-pupil basis, to charter schools to
			 provide the schools with financing—
							(A)that is dedicated solely for funding charter school facilities; or
							(B)a portion of which is dedicated for funding charter school facilities.
							(2)Grants
							(A)In generalFrom the amount under section 5202(b)(1) remaining after the Secretary makes grants under
			 subsection (a), the Secretary shall make grants, on a competitive basis,
			 to States to pay for the Federal share of the cost of establishing or
			 enhancing, and administering per-pupil facilities aid programs.
							(B)PeriodThe Secretary shall award grants under this subsection for periods of not more than 5 years.
							(C)Federal shareThe Federal share of the cost described in subparagraph (A) for a per-pupil facilities aid program
			 shall be not more than—
								(i)90 percent of the cost, for the first fiscal year for which the program receives assistance under
			 this subsection;
								(ii)80 percent in the second such year;
								(iii)60 percent in the third such year;
								(iv)40 percent in the fourth such year; and
								(v)20 percent in the fifth such year.
								(D)State shareA State receiving a grant under this subsection may partner with 1 or more organizations to provide
			 up to 50 percent of the State share of the cost of establishing or
			 enhancing, and administering the per-pupil facilities aid program.
							(E)Multiple grantsA State may receive more than 1 grant under this subsection, so long as the amount of such funds
			 provided to charter schools increases with each successive grant.
							(3)Use of funds
							(A)In generalA State that receives a grant under this subsection shall use the funds made available through the
			 grant to establish or enhance, and administer, a per-pupil facilities aid
			 program for charter schools in the State of the applicant.
							(B)Evaluations; technical assistance; disseminationFrom the amount made available to a State through a grant under this subsection for a fiscal year,
			 the State may reserve not more than 5 percent to carry out evaluations, to
			 provide technical assistance, and to disseminate information.
							(C)Supplement, not supplantFunds made available under this subsection shall be used to supplement, and not supplant, State and
			 local public funds expended to provide per pupil facilities aid programs,
			 operations financing programs, or other programs, for charter schools.
							(4)Requirements
							(A)Voluntary participationNo State may be required to participate in a program carried out under this subsection.
							(B)State law
								(i)In generalExcept as provided in clause (ii), to be eligible to receive a grant under this subsection, a State
			 shall establish or enhance, and administer, a per-pupil facilities aid
			 program for charter schools in the State, that—
									(I)is specified in State law; and
									(II)provides annual financing, on a per-pupil basis, for charter school facilities.
									(ii)Special RuleNotwithstanding clause (i), a State that is required under State law to provide its charter schools
			 with access to adequate facility space, but which does not have a
			 per-pupil facilities aid program for charter schools specified in State
			 law, may be eligible to receive a grant under this subsection if the State
			 agrees to use the funds to develop a per-pupil facilities aid program
			 consistent with the requirements of this subsection.
								(5)ApplicationsTo be eligible to receive a grant under this subsection, a State shall submit an application to the
			 Secretary at such time, in such manner, and containing such information as
			 the Secretary may require..
		7.National activitiesSection 5205 (20 U.S.C. 7221d) is amended to read as follows:
			
				5205.National Activities
					(a)In generalFrom the amount reserved under section 5202(b)(2), the Secretary shall—
						(1)use not less than 75 percent of such funds to award grants in accordance with subsection (b); and
						(2)use not more than 25 percent of such funds to—
							(A)provide technical assistance to State entities in awarding subgrants under section 5203, and
			 eligible entities and States receiving grants under section 5204;
							(B)disseminate best practices; and
							(C)evaluate the impact of the charter school program, including the impact on student achievement,
			 carried out under this subpart.
							(b) Grants
						(1)In generalThe Secretary shall make grants, on a competitive basis, to eligible applicants for the purpose of
			 carrying out the activities described in section 5202(a)(1), subparagraphs
			 (A) through (C) of section 5203(a)(1), and section 5203(g).
						(2)Terms and conditionsExcept as otherwise provided in this subsection, grants awarded under this subsection shall have
			 the same terms and conditions as grants awarded to State entities under
			 section 5203.
						(3)Charter management organizationsThe Secretary shall—
							(A)use not less than 75 percent of the funds described in subsection (a)(1) to make grants, on a
			 competitive basis, to eligible applicants described in paragraph (4)(B);
			 and
							(B)notwithstanding paragraphs (1)(A) and (2) of section 5203(f)—
								(i)award grants to eligible applicants on the basis of the quality of the applications submitted under
			 this subsection; and
								(ii)in awarding grants to eligible applicants described in paragraph (4)(B), take into consideration
			 whether such an eligible applicant—
									(I)demonstrates a high proportion of high-quality charter schools within the network of the eligible
			 applicant;
									(II)demonstrates success in serving students who are educationally disadvantaged;
									(III)does not have a significant proportion of charter schools that have been closed, had their charter
			 revoked for compliance issues, or had their affiliation with such eligible
			 applicant revoked;
									(IV)has sufficient procedures in effect to ensure timely closure of low-performing or
			 financially-mismanaged charter schools and clear plans and procedures in
			 effect for the students in such schools to attend other high-quality
			 schools; and
									(V)demonstrates success in working with schools identified for improvement by the State.
									(4)Eligible applicant definedFor purposes of this subsection, the term eligible applicant means an eligible applicant (as defined in section 5210) that—
							(A)desires to open a charter school in—
								(i)a State that did not apply for a grant under section 5203; or
								(ii)a State that did not receive a grant under section 5203; or
								(B)is a charter management organization.
							(c)Contracts and grantsThe Secretary may carry out any of the activities described in this section directly or through
			 grants, contracts, or cooperative agreements..
		8.Records transferSection 5208 (20 U.S.C. 7221g) is amended—
			(1)by inserting as quickly as possible and before to the extent practicable; and
			(2)by striking section 602 and inserting section 602(14).
			9.DefinitionsSection 5210 (20 U.S.C. 7221i) is amended—
			(1)by amending paragraph (1) to read as follows:
				
					(1)Charter schoolThe term charter school means a public school that—
						(A)in accordance with a specific State statute authorizing the granting of charters to schools, is
			 exempt from significant State or local rules that inhibit the flexible
			 operation and management of public schools, but not from any rules
			 relating to the other requirements of this paragraph;
						(B)is created by a developer as a public school, or is adapted by a developer from an existing public
			 school, and is operated under public supervision and direction;
						(C)operates in pursuit of a specific set of educational objectives determined by the school’s
			 developer and agreed to by the authorized public chartering agency;
						(D)provides a program of elementary or secondary education, or both;
						(E)is nonsectarian in its programs, admissions policies, employment practices, and all other
			 operations, and is not affiliated with a sectarian school or religious
			 institution;
						(F)does not charge tuition;
						(G)complies with the Age Discrimination Act of 1975, title VI of the Civil Rights Act of 1964, title
			 IX of the Education Amendments of 1972, section 504 of the Rehabilitation
			 Act of 1973, part B of the Individuals with Disabilities Education Act,
			 the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.), and section 444 of the General Education Provisions Act (20 U.S.C. 1232(g)) (commonly known as the Family Education Rights and Privacy Act of 1974);
						(H)is a school to which parents choose to send their children, and admits students on the basis of a
			 lottery if more students apply for admission than can be accommodated,
			 except that in cases in which students who are enrolled in a charter
			 school affiliated (such as by sharing a network) with another charter
			 school, those students may be automatically enrolled in the next grade
			 level at such other charter school, so long as a lottery is used to fill
			 seats created through regular attrition in student enrollment;
						(I)agrees to comply with the same Federal and State audit requirements as do other elementary schools
			 and secondary schools in the State, unless such State audit requirements
			 are waived by the State;
						(J)meets all applicable Federal, State, and local health and safety requirements;
						(K)operates in accordance with State law;
						(L)has a written performance contract with the authorized public chartering agency in the State that
			 includes a description of how student performance will be measured in
			 charter schools pursuant to State assessments that are required of other
			 schools and pursuant to any other assessments mutually agreeable to the
			 authorized public chartering agency and the charter school; and
						(M)may serve prekindergarten or postsecondary students.;
			(2)by redesignating paragraphs (2) through (4) as paragraphs (4) through (6), respectively;
			(3)by inserting after paragraph (1), the following:
				
					(2)Charter management organizationThe term charter management organization means a not-for-profit organization that manages a network of charter schools linked by
			 centralized support, operations, and oversight.
					(3)Charter school support organizationThe term charter school support organization means a nonprofit, nongovernmental entity that is not an authorized public chartering agency,
			 which provides on a statewide basis—
						(A)assistance to developers during the planning, program design, and initial implementation of a
			 charter school; and
						(B)technical assistance to charter schools to operate such schools.;
			(4)in paragraph (5)(B), as so redesignated, by striking under section 5203(d)(3); and
			(5)by adding at the end the following:
				
					(7)Expanded, high-quality charter schoolThe term expanded, high-quality charter school means a high-quality charter school that has either significantly increased its enrollment or
			 added one or more grades to its school.
					(8)High-quality charter schoolThe term high-quality charter school means a charter school that—
						(A)shows evidence of strong academic results, which may include strong academic growth as determined
			 by a State;
						(B)has no significant issues in the areas of student safety, operational and financial management, or
			 statutory or regulatory compliance;
						(C)has demonstrated success in significantly increasing student academic achievement, including
			 graduation rates where applicable, consistent with the requirements under
			 title I, for all students served by the charter school; and
						(D)has demonstrated success in increasing student academic achievement, including graduation rates
			 where applicable, for the groups of students described in section
			 1111(b)(2)(C)(v)(II), except that such demonstration is not required in a
			 case in which the number of students in a group is insufficient to yield
			 statistically reliable information or the results would reveal personally
			 identifiable information about an individual student.
						(9)Replicated, high-quality charter school modelThe term replicated, high-quality charter school model means a high-quality charter school that has opened a new campus under an existing charter or an
			 additional charter if required or permitted by State law..
			10.Authorization of appropriationsSection 5211 (20 U.S.C. 7221j) is amended to read as follows:
			
				5211.Authorization of appropriationsThere are authorized to be appropriated to carry out this subpart $300,000,000 for fiscal year 2015
			 and each of the 5 succeeding fiscal years..
		11.Conforming amendments
			(a)RepealSubpart 2 of part B of title V (20 U.S.C. 7223 et seq.) is repealed.
			(b)Table of contentsThe table of contents in section 2 is amended—
				(1)by striking the item relating to subpart 1 of part B of title V and inserting the following:
					
						
							Subpart 1—Charter School Program;
				(2)by striking the item relating to section 5203 and inserting the following:
					
						
							Sec. 5203. Grants to support high-quality charter schools.;
				(3)by striking the item relating to section 5204 and inserting the following:
					
						
							Sec. 5204. Facilities financing assistance.;
					and(4)by striking the items relating to subpart 2 of part B of title V.
				
	Passed the House of Representatives May 9, 2014.Karen L. Haas,Clerk
